DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brett Bornsen (Reg# 46,566) on 03/09/2022.

The application has been amended as follows: 

the safety training controller is configured, in response to detecting the hazard indications of the unknown hazard in the sensor data, to generate an automatic action to perform for responding to the unknown hazard.

4. (Currently Amended) The worksite safety system of claim 1 wherein: 
the safety training controller is configured to modify the safety curriculum content based on the first evaluations and the second evaluations.

5. (Currently Amended) The worksite safety system of claim 1 wherein: 
the safety training controller is configured to determine a subset of trainees of the trusted subgroup of the trainees that provided an evaluation that includes additional hazard data, and to create the second scene based on the additional hazard data.

6. (Currently Amended) The worksite safety system of claim 1 wherein: 
the safety training controller is configured to generate the second scene by retrieving scene data that preceded the first scene and the known hazard.

7. (Currently Amended) A method of training a machine learning function for worksite safety, the method comprising: 
receiving first evaluations of a first scene from a group of[[ the]] trainees, the first scene belonging to safety curriculum content and depicting a worksite with a known hazard that is associated in memory with a hazard profile; 
determining a trusted subgroup of the trainees that correctly identified the known hazard in the first scene based on a match between the first evaluations and the hazard profile; 

training the machine learning function based on the second evaluations from the trusted subgroup of the trainees for automatic identification of hazard indications in the second scene depicting the worksite with the unknown hazard.

12. (Currently Amended) The method of claim 7 further comprising: 
determining a subset of trainees of the trusted subgroup of the trainees that provided an evaluation that includes additional hazard data; and creating the second scene based on the additional hazard data.

16. (Currently Amended) A non-transitory computer readable medium embodying programmed instructions executed by a processor, wherein the instructions direct the processor 
receiving first evaluations of a first scene from a group of[[ the]] trainees, the first scene belonging to safety curriculum content and depicting a worksite with a known hazard that is associated in memory with a hazard profile; 
determining a trusted subgroup of the trainees that correctly identified the known hazard in the first scene based on a match between the first evaluations and the hazard profile; 
receiving second evaluations of a second scene from the trusted subgroup of the trainees, the second scene depicting the worksite with an unknown hazard; and 
training the machine learning function based on the second evaluations from the trusted subgroup of the trainees for automatic identification of hazard indications in the second scene depicting the worksite with the unknown hazard.

17. (Currently Amended) The non-transitory computer readable medium of claim 16 wherein the method further comprises: 
monitoring the worksite with one or more sensors to record sensor data of the worksite; and 
applying the sensor data to the machine learning function trained with the second evaluations to automatically detect the hazard indications of the unknown hazard in the sensor data.

18. (Currently Amended) The non-transitory computer readable medium of claim 17 wherein the method further comprises: 
in response to detecting the hazard indications of the unknown hazard in the sensor data, generating an automatic action to perform for responding to the unknown hazard.

 non-transitory computer readable medium of claim 16 wherein the method further comprises: 
modifying the safety curriculum content based on the first evaluations and the second evaluations.

20. (Currently Amended) The non-transitory computer readable medium of claim 16 wherein the method further comprises: 
determining a subset of trainees of the trusted subgroup of the trainees that provided an evaluation that includes additional hazard data; and 
creating the second scene based on the additional hazard data.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claims 1, 7, and 16, reference Criado-Perez et al. (US 2019/0385430) discloses detecting hazardous conditions in a facility using a machine learning function and training the machine learning function based on tagged information.  However, there is no mention of determining a trusted subgroup of trainees that correctly identified a known hazard in a first scene based on a match between first evaluations received from a group of trainees and a hazard profile, receiving second evaluations of a second scene from the trusted subgroup of the trainees, the second scene depicting the worksite with an unknown hazard, and then training the machine learning function based on the second evaluations to detect hazard indications in the second scene.  Goel et al. (US 2020/0117903) discloses using machine learning to automatically identify safety hazards in a worksite, however, Goel et al. does not disclose determining a trusted subgroup of trainees that correctly identified a known hazard in a first scene based on a match between first evaluations received from a group of trainees and a hazard profile, 
With regards to claims 2-6, they are dependent on allowed claim 1.
With regards to claims 8-15, they are dependent on allowed claim 7.
With regards to claims 17-20, they are dependent on allowed claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL WANG whose telephone number is (571)272-5766. The examiner can normally be reached 9:30-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROL WANG/Primary Examiner, Art Unit 2662